              Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 1 of 21



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


SECURITIES AND EXCHANGE COMMISSION,

                       Plaintiff,

        v.                                                     Case No.

COMMONWEALTH EQUITY SERVICES, LLC                              JURY TRIAL DEMANDED
d/b/a COMMONWEALTH FINANCIAL
NETWORK,

                        Defendant.



                                           COMPLAINT

        Plaintiff the United States Securities and Exchange Commission("SEC" or

"Commission") alleges the following against defendant Commonwealth Equity Services, LLC

doing business as Commonwealth Financial Network("Commonwealth"), and hereby demands a

jury trial:

                                 PRELIMINARY STATEMENT

                 Commonwealth is an SEC-registered investment adviser that manages

approximately $85 billion in assets for hundreds ofthousands of advisory clients. As an

investment adviser, Commonwealth owes its advisory clients a fiduciary duty to act in its clients'

best interests and to fully disclose all material facts about the advisory relationship, including

disclosing any conflicts ofinterest that might cause Commonwealth to put its own interests

before those ofits clients. From at least July 2014 through December 2018, Commonwealth

breached its fiduciary duty to its advisory clients by failing to disclose certain conflicts of

interest. Commonwealth was paid to select and manage inveshnents for its clients, but failed to

tell its clients that some investment choices generated additional multi-million dollar revenues
            Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 2 of 21



for Commonwealth (referred to as "revenue sharing") while other similar investment choices

would have generated much less, or no, additional revenue.

       2.      The undisclosed conflicts ofinterest at issue in this case created incentives for

Commonwealth to select and hold investments for advisory clients that financially benefited

Commonwealth over the interests of its clients, including the incentive to select and hold

investments that were more expensive for clients.

       3.      In particular, while Commonwealth disclosed it would receive revenue sharing for

investments in a "no transaction fee" program offered by its clearing firm, it did not disclose that

this revenue sharing arrangement meant that Commonwealth had differing financial incentives

depending on which products it selected for its customers: (1)in some instances mutual fund

shares offered through this program had at least one lower-cost share class that clients could

invest in for which Commonwealth received less or no revenue sharing,(2) Commonwealth also

received revenue sharing on certain mutual fund investments for which the broker charged a

transaction fee, and (3)there were certain mutual funds for which Commonwealth did not

receive any revenue sharing and thus had an incentive not to select.

       4.      By virtue ofthese failures to disclose material conflicts of interest, which are

detailed further herein, Commonwealth negligently breached its fiduciary duty to its advisory

clients in violation of Section 206(2)ofthe Investment Advisers Act of 1940("Advisers Act").

Further, by failing to adopt and to implement written policies and procedures reasonably

designed to ensure that Commonwealth identified and disclosed these conflicts ofinterest,

Commonwealth violated Section 206(4)ofthe Advisers Act and Rule 206(4)-7 thereunder.

       5.      The Commission seeks:(a)a permanent injunction prohibiting Commonwealth

from further violations of the Advisers Act;(b)an order that Commonwealth disgorge its unjust




                                                 2
              Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 3 of 21



enrichment, plus prejudgment interest; and (c)imposition of a civil penalty due to the nature of

Commonwealth's breach offiduciary obligation.

                                         JURISDICTION

         6.      The Commission seeks a permanent injunction and disgorgement pursuant to

Section 209(d)ofthe Advisers Act[15 U.S.C. § 80b-9(d)]. The Commission seeks the

imposition of a civil penalty pursuant to Section 209(e)ofthe Advisers Act[15 U.S.C. § 80b-

9(e)].

         7.      This Court has jurisdiction over this action pursuant to Sections 209(d), 209(e)

and 214(a)ofthe Advisers Act[15 U.S.C. §§ 80b-9(d), 80b-9(e), 80b-14(a)]. Venue is proper in

this District because Commonwealth transacted business and maintains a principal place of

business in Massachusetts.

                 In connection with the conduct described in this Complaint, Commonwealth

directly or indirectly made use ofthe mails or the means or instrumentalities ofinterstate

commerce.

                                           DEFENDANT

         9.      Commonwealth,located in Waltham, Massachusetts, is registered with the

Commission as both an investment adviser and broker-dealer. As of Apri12019,

Commonwealth,in its role as an investment adviser, reported approximately $85 billion in assets

under management, with approximately $60 billion ofthose assets owned by persons who are

non-high-net-worth retail clients, meaning clients with less than $1 million in assets under

management or a net worth ofless than $2 million. Commonwealth is also an introducing

broker, meaning that it accepts client orders, but has an arrangement with another broker, known




                                                  3
              Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 4 of 21




as a clearing broker, to execute and clear client trades and maintain custody of the investments

held in Commonwealth's clients' accounts.

                                OTHER RELEVANT ENTITIES

           10.    National Financial Services, LLC("NFS"),is registered with the Commission

as abroker-dealer and investment adviser. Commonwealth contracted with NFS to maintain

custody of Commonwealth's clients' assets and to act as a clearing broker. NFS is an affiliate of

Fidelity Investments, which is a sponsor of"Fidelity" mutual funds offered by NFS.

                                    STATEMENT OF FACTS

I.         Commonwealth's Advisory Services

           1 1.   Commonwealth offers its investment advisory services through approximately

2,300 investment adviser representatives("IARs") who are located throughout the United States,

and through three Preferred Portfolio Services("PPS")programs, called PPS Custom,PPS

Select, and PPS Direct. It also provides clients advisory services through unaffiliated third-party

asset manager programs.

           12.    Clients who receive investment advisory services through Commonwealth's PPS

programs or third-party asset manager programs generally pay management fees calculated as a

percentage of their assets under management. These fees are periodically deducted from clients'

advisory accounts.

           13.    Commonwealth's largest PPS program is PPS Custom. As of the end of2017,

Commonwealth advised 262,061 accounts with assets under management of approximately

$71.7 billion in the PPS Custom program. In PPS Custom,IARs typically act as portfolio

managers, with full investment discretion to develop custom investment portfolios for advisory

clients.




                                                 4
           Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 5 of 21




       14.     The next largest PPS program is PPS Select. As ofthe end of 2017,

Commonwealth advised 61,561 accounts with assets under management of approximately $6.8

billion in the PPS Select program. In the PPS Select program, Commonwealth offers advisory

clients a variety of model portfolios of particular share classes ofpre-selected mutual funds.

These model portfolios are created and managed on a discretionary basis by Commonwealth's

internal Investment Management and Research Team. Once the Investment Team creates these

model portfolios, Commonwealth makes them available to its IARs and its client base through

the PPS Select Program.

       15.     The smallest ofthe three PPS programs is PPS Direct. As of the end of2017,

Commonwealth advised 6,096 accounts with assets under management of approximately $2

billion in the PPS Direct program. Similar to PPS Select, the Direct program offers clients

access to a variety of model portfolios. The model portfolios in PPS Direct, however, are not

managed by Commonwealth. They are managed by one or more third-party portfolio managers.

II.    Mutual Fund Expenses and Share Classes

       16.     Mutual funds are common investments for individuals. A mutual fund pools

money from many investors and invests the money in securities or other assets. A mutual fund

has various expenses that are paid from fund assets. These internal expenses are reflected in the

fund's "expense ratio." Such expenses include fees paid to the adviser that manages the fund,

operational expenses, and fees paid to the brokers that sell shares of, and provide services to, the

fund. These are ongoing fees and expenses charged throughout the life ofthe mutual fund

investment. Fees and expenses are an important consideration in selecting a mutual fund

because these charges lower an investor's returns.




                                                 5
          Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 6 of 21




       17.     A mutual fund frequently offers investors different "share classes." Each class

will invest in the same "pool" or portfolio of securities and other assets, but each class will have

different fees and expenses and, therefore, different returns. For example, some share classes

have higher expense ratios because they pay brokers more for selling or servicing that particular

share class. In contrast, other share classes ofthe same fund may have lower internal fees and

expenses. A single mutual fund will often have share classes with different expense ratios, with

the share classes that have higher expense ratios generally having lower returns than share

classes with lower expense ratios. In other words, an individual investor may pay more, or less,

for precisely the same mutual fund investment, depending on the share class.

       18.     These internal fees and expenses are in addition to any fees a broker may directly

charge customers on particular share classes, such as transaction fees at the time of buying or

selling the fund shares.

       19.     Between 2014 and 2018, Commonwealth's Investment Team, which was

responsible for creating and managing the model portfolios that Commonwealth offered to

advisory clients through the PPS Select program, had a practice of selecting the lowest-cost share

class of mutual funds placed into the model portfolios. This practice was for the economic

benefit of clients who invested through the PPS Select program. By contrast, during this same

period, Commonwealth did not have a uniform practice of selecting the lowest-cost share class

available of a mutual fund for clients in the much larger PPS Custom program.

III.   Commonwealth's Revenue Sharing Agreement with NFS

       20.     Since at least 1998, Commonwealth has contracted with NFS to provide clearing

services for its advisory clients. Commonwealth requires substantially all ofits PPS advisory

clients to select NFS as the clearing broker for PPS investment accounts.




                                                 D
           Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 7 of 21



       21.     When investors purchase or sell mutual fund shares through NFS, NFS may

charge a transaction fee.

       22.     NFS has various programs through which investors can purchase and sell mutual

funds. Two programs are relevant here. First, NFS offers a "no transaction fee" program,

through which investors can purchase and sell from a menu of mutual funds without a

transaction fee. Second, NFS offers a "transaction fee" program, through which investors can

purchase and sell from a different menu of mutual funds, with a transaction fee.

       23.     Many mutual funds pay NFS a recurring fee to have their fund shares offered

through these programs. NFS generally charges a mutual fund a higher fee for no transaction fee

mutual fund share classes than for transaction fee mutual fund share classes.

       24.     Since at least March 2007, the clearing agreement between Commonwealth and

NFS has provided that NFS will share this recurring fee, or mutual fund revenue, with

Commonwealth based on Commonwealth's client assets invested in no transaction fee mutual

fund share classes. A significant exception is that there is no revenue sharing for

Commonwealth client assets invested Fidelity mutual funds.

       25.     When Commonwealth purchased or sold no transaction fee mutual fund share

classes for clients, clients did not pay a transaction fee, but they did pay fees to the mutual fund

for their share offund expenses for as long as they held the fund. In turn, the mutual fund paid a

portion ofthese fees to NFS so that the fund would be available on NFS's platform. NFS then

shared a portion of the fees it received with Commonwealth.

       26.     In September 2009, the clearing agreement between Commonwealth and NFS

was amended to add revenue sharing based on Commonwealth's client assets invested in certain




                                                  7
          Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 8 of 21



transaction fee mutual fund share classes. Adding this category of Commonwealth client assets

represented a substantial increase in the amount of revenue sharing available to Commonwealth.

       27.      When Commonwealth purchased transaction fee mutual fund share classes for

clients, NFS charged a transaction fee for any purchase or sale of the fund shares, and, again, the

client paid ongoing fees to the mutual fund as their share offund expenses for as long as they

held the fund. The mutual fund paid a portion ofthe ongoing fees to NFS so that the fund would

be available on NFS's platform. NFS then shared a portion of the ongoing fees it received with

Commonwealth.

       28.     In September 2014, Commonwealth and NFS executed an "Amended and

Restated Fully Disclosed Clearing Agreement." Among other things, the 2014 agreement

changed the parties' method for calculating the amount ofrevenue sharing that NFS paid to

Commonwealth for NFS's no transaction fee and transaction fee mutual fund programs.

Effective September 23, 2014, NFS agreed to pay Commonwealth eighty percent(80%)of the

mutual fund revenue that NFS received if Commonwealth invested its clients' money into the

mutual fund share classes for which NFS shared revenue. Commonwealth continued not to

receive any revenue sharing on client investments in Fidelity mutual funds, which

Commonwealth can purchase for its clients without a transaction fee. Commonwealth continues

to receive monthly payments from NFS under this arrangement.

       29.     The September 2014 agreement included terms that specifically addressed

Commonwealth's fiduciary obligations to disclose conflicts of interest to its advisory clients.

These additional terms included a representation by Commonwealth to NFS that Commonwealth

had made and would continue to make all appropriate disclosures to its advisory clients,

including: (i)"[a]ny conflicts of interest that may arise in connection with the [revenue sharing],
           Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 9 of 21




including without limitation, any incentive arising in connection with [Commonwealth's] receipt

(or prospective receipt) ofcompensation or other payments on balances or positions in mutual

funds to favor those types ofinvestments over others;" and (ii)"[t]he nature, scope and other

 material terms ofthe payments that[Commonwealth] is eligible to receive pursuant to [the

revenue sharing arrangement]."

 IV.    Commonwealth's Receipt of Revenue Sharing from NFS Created Significant
        Conflicts of Interest Between Commonwealth and Its Clients

        30.     As a result of Commonwealth's revenue sharing arrangement with NFS,

 Commonwealth's interests were in conflict with its clients. The revenue sharing arrangement

 created financial incentives for Commonwealth to invest clients in mutual funds in a manner that

 would lead to greater revenue sharing for Commonwealth.

        31.     In particular, Commonwealth had an incentive to select and hold more expensive

 mutual funds for clients, and to select and hold more expensive mutual fund share classes when

 lower-cost mutual funds were available for the same fund.

        32.     When Commonwealth invested in a mutual fund for a client, it had more than one

 mutual fund to choose from,and could select or continue to hold mutual funds for which it

 would receive less or no revenue sharing.

        33.     Further, when Commonwealth chose to purchase or hold a particular mutual fund

for a client, it also sometimes had more than one mutual fund share class to choose from. These

 available share classes included those that charged a transaction fee and those that did not. The

 no transaction fee share classes often had higher internal expenses and paid more revenue

 sharing to Commonwealth than the transaction fee share classes.

        34.     Over time, mutual funds participating in NFS's mutual fund programs have

 included more share classes with lower expenses. These share classes often result in
          Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 10 of 21




Commonwealth receiving less or even no revenue sharing payments from NFS based on

Commonwealth's advisory clients' investments in such funds.

       35.     For example,in 2016, Commonwealth invested clients in a certain non-Fidelity

mutual fund, which had different share classes with different expense ratios and that would

provide different revenue sharing payments for Commonwealth. Three ofthe share classes

exemplify the conflict Commonwealth faced.

               a. Class D, which was part of NFS's no transaction fee program, had the highest

                   expense ratio (0.79%) and resulted in Commonwealth receiving the greatest

                   amount ofrevenue sharing(0.30% of client investment).

               b. Class P, which was part of NFS's transaction fee program, had the second

                   highest expense ratio (0.55%), but paid less revenue sharing(0.08% ofclient

                   investment)to Commonwealth.

               c. Class I had the lowest expense ratio (0.45%), and did not result in

                   Commonwealth receiving any revenue sharing from NFS.

       36.     In 2016, Commonwealth had approximately $174 million of its clients' assets

invested in the "Class D" share class. This resulted in approximately $515,000 in revenue

sharing payments to Commonwealth.

       37.     Further, in October 2017, Commonwealth and NFS amended their clearing

agreement to expand Commonwealth's mutual fund revenue sharing arrangement beyond the no

transaction fee and transaction fee programs. The October 2017 amendment added a third NFS

mutual fund program, one which offered institutional share classes with no transaction fee. This

institutional share class program expanded the availability oflower-cost share class alternatives

that could be purchased outside NFS's no transaction fee program. After the October 2017




                                                10
          Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 11 of 21



amendment, Commonwealth began receiving revenue sharing payments based on client assets

invested in these institutional no transaction fee mutual fund share classes.

V.     Commonwealth Failed to Disclose its Conflicts of Interest to its Clients

       38.     As an investment adviser, Commonwealth is a fiduciary for its advisory clients.

As such, Commonwealth owes its clients an affirmative duty of utmost good faith, must provide

full and fair disclosure of all material facts, and has an obligation to employ reasonable care to

avoid misleading its clients. Commonwealth's duty to disclose all material facts includes a duty

to tell clients about actual or potential conflicts ofinterest that might incline Commonwealth to

render investment advice that is not disinterested.

       39.     Commonwealth made disclosures about some ofits revenue sharing arrangements

with third parties, including some ofits arrangements with NFS,in its SEC-mandated Form

ADV Part 2A,commonly referred to as a "brochure," and on its publicly-available website. At

least annually, investment advisers like Commonwealth must file the brochure with the

Commission and provide the brochure to advisory clients, including prospective clients prior to

or concurrent with the execution of an advisory agreement. Brochures must include required

disclosures about an investment adviser's business. At least once a year, from 2014 through

2018, Commonwealth filed a brochure with the Commission, posted a copy ofthe latest brochure

to its publicly-available website, and mailed or emailed every advisory client a summary of

material changes to the brochure, along with information on how to receive the latest brochure or

view it on apublicly-available website.

       40.     From at least 2014 through March 2017, Commonwealth's website disclosures

about the asset-based mutual fund revenue sharing with NFS were substantially the same as the




                                                 11
          Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 12 of 21




disclosures Commonwealtk~ made in in its SEC-mandated client brochures. After March 2017,

Commonwealth revised its SEC-mandated client brochures as detailed below.

       41.     Commonwealth knew or should have known that it was required by law to

disclose conflicts ofinterest to its advisory clients because, among other reasons, the instructions

to Form ADV provided such guidance.

       A.      Commonwealth Failed to Tell Clients That It Had Incentives to Invest
               Clients in More Expensive Mutual Funds In Order to Receive Revenue
               Sharing,Including More Expensive Share Classes When Lower-Cost Share
               Classes Were Available for the Same Fund

       42.     From July 2014 through at least March 2018, certain ofthe mutual fund share

classes offered through NFS's no transaction fee program to Commonwealth clients had higher

on-going fees than other share classes ofthe same fund that were available, in at least some

circumstances, outside the program. These higher expense share classes generated higher

revenue sharing payments for Commonwealth than the alternative, lower-cost share classes that

paid less or no revenue sharing to Commonwealth.

       43.     Commonwealth's receipt ofrevenue sharing payments associated with the no

transaction fee share class created a material conflict ofinterest because, in situations where the

same fund offered both a no transaction fee share class and one or more lower-cost alternative

share classes, Commonwealth had an economic incentive to invest its clients' assets in the no

transaction fee share class that would generate more revenue.

       44.     From at least July 2014 through March 2017, Commonwealth disclosed that it

received revenue sharing and, specifically as to revenue sharing from NFS,it stated:

       Additionally, NFS offers a"No Transaction Fee" program with more than 1,200
       no-load mutual funds. Participating mutual fund sponsors pay a fee to NFS to
       participate in this program, and a portion ofthis fee is shared with
       Commonwealth. None ofthese additional payments is paid to any advisors who
       sell these funds.



                                                 12
          Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 13 of 21




Commonwealth did not, however, disclose that mutual funds that were part ofthe no

transaction fee program for which it received revenue sharing from NFS were generally

more expensive for clients. Commonwealth also did not disclose that there were

instances in which a mutual fund in NFS's no transaction fee program otherwise had a

lower-cost share class available, for which Commonwealth would receive less or no

revenue sharing, and that it thus had conflicts ofinterest associated with those investment

decisions.

       45.     In light ofthe revenue sharing Commonwealth received from NFS based on client

investments in mutual funds in NFS's no transaction fee program, Commonwealth's disclosures,

without more, were insufficient because they failed to disclose the existence of higher internal

expenses that were present in some no transaction fee mutual fund shares, the existence of

mutual fund share classes ofthe same funds with lower expenses, and the conflict ofinterest

presented by this set of circumstances. These disclosure failures were omissions of material fact

and were required to be disclosed to Commonwealth's advisory clients, and Commonwealth

knew or should have known that it had a duty to disclose such information. Yet Commonwealth

failed to disclose any such information in, at least, its July 2014, February 2015, March 2015,

Apri12015, September 2015, March 2016, or May 2016 brochures.

       46.     In March 2017, Commonwealth amended its disclosure to state the following:

       Additionally, NFS offers an NTF [no transaction fee] program composed ofno-
       load mutual funds. Participating mutual fund sponsors pay a fee to NFS to
       participate in this program, and a portion ofthis fee is shared with
       Commonwealth. None ofthese additional payments is paid to any advisors who
       sell these funds. NTF mutual funds maybe purchased within an investment
       advisory account at no charge to the client. Clients, however, should be aware
       that funds available through the NTF program may contain higher internal
       expenses than mutual funds that do not participate in the NTF program and could
       present a potential conflict ofinterest because Commonwealth may have an




                                                13
           Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 14 of 21



        incentive to recommend those products or make investment decisions regarding
        investments that provide such compensation to Commonwealth.

        47.     This amended disclosure was still deficient and misleading. First,

Commonwealth described the conflict as merely "potential" and acknowledged only that

Commonwealth "may" have incentives to select more expensive investments based on its

compensation. In reality, Commonwealth had an actual conflict that did create those incentives.

Yet Commonwealth failed to disclose such information in, at least, its March 2017 or June 2017

brochures. Second, Commonwealth still did not disclose that there were instances in which

lower-cost share classes were available for a mutual fund in NFS's no transaction fee program,

but that Commonwealth had an incentive to invest in the more expensive share classes for which

it received revenue sharing. Commonwealth failed to disclose such information in, at least, its

March 2017, June 2017, August 2017, or September 2017 brochures.

        48.     Commonwealth knew or should have known that these conflicts of interest were

material. Commonwealth in fact chose lower-cost share class alternatives for a subset of its

clients (those in the PPS Select program). Further, in July 2016, NFS provided Commonwealth

with an analysis showing that certain no transaction fee mutual fund shares in which

Commonwealth invested its advisory clients had lower-cost share class alternatives. However,

despite being on notice ofthe existence oflower-cost share classes, Commonwealth failed to

disclose its conflict ofinterest fully and fairly to its clients.

        49.     Commonwealth did not disclose that no transaction fee program share classes

sometimes had higher internal expenses than other share classes ofthe same mutual fund, nor did

it disclose the conflict created by Commonwealth's revenue sharing arrangements for client

assets that were invested through the no transaction fee program, until Maxch of2018.




                                                    14
           Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 15 of 21



       B.      Commonwealth Failed to Tell Clients That It Received Transaction Fee
               Revenue Sharing

       50.     Between July 2014 and December 2018, Commonwealth failed to disclose to

clients that it received revenue sharing based on client assets invested in mutual funds in the

transaction fee program. Because Commonwealth failed to disclose that it received revenue

from NFS for transaction fee mutual funds, Commonwealth also failed to disclose its financial

incentive to invest its clients in transaction fee mutual funds that paid revenue sharing to

Commonwealth instead of other funds or share classes ofthe same fund that did not pay revenue

sharing.

       51.     While Commonwealth's brochures and website mentioned revenue sharing with

NFS,those disclosures were limited to the context ofthe no transaction fee program. Indeed,

those affirmative disclosures falsely implied that Commonwealth did not receive revenue sharing

on mutual fund investments in the transaction fee program.

       52.     These disclosure failures were omissions of material fact, were required to be

disclosed to Commonwealth's advisory clients, and Commonwealth knew or should have known

that it had a duty to disclose such information. Commonwealth failed to disclose such

information in, at least, its July 2014, February 2015, March 2015, Apri12015, September 2015,

March 2016, May 2016, March 2017, June 2017, August 2017, September 2017, and March

2018 brochures.

       53.     Commonwealth did not disclose that it received revenue sharing from NFS based

upon client assets invested in transaction fee mutual fund share classes, and the associated

conflicts of interest, until December 2018.




                                                 15
          Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 16 of 21




       C.      Commonwealth Failed to Tell Clients That There Were Certain Mutual
               Fund Investments That Did Not Pay Revenue Sharing to Commonwealth

       54.     From at least July 2014 through December 2018, Commonwealth did not tell

clients that NFS's revenue sharing arrangement with Commonwealth was limited to certain

mutual funds or, in other words, that Commonwealth did not receive revenue sharing on

investments in certain mutual funds.

       55.     One example is Fidelity mutual funds. Commonwealth clients could purchase or

sell Fidelity funds through NFS's no transaction fee program, but these investments did not

result in revenue sharing with Commonwealth. There were also other non-Fidelity families of

transaction fee funds that would not result in revenue sharing with Commonwealth.

       56.     Commonwealth's receipt ofrevenue sharing for only certain mutual funds created

an economic incentive for Commonwealth to invest client assets in mutual funds that paid

revenue sharing over those that did not. Without this information, Commonwealth's clients did

not have sufficient information to assess Commonwealth's conflicts of interest or make an

informed judgment about whether to use Commonwealth as an adviser. Commonwealth's

failures to disclose this information were omissions of material fact, Commonwealth was

required bylaw to disclose its conflicts ofinterest to its advisory clients, and Commonwealth

knew or should have known that it had a duty to disclose such information. Commonwealth

failed to disclose such information in, at least, its July 2014, February 2015, March 2015, April

2015, September 2015, March 2016, May 2016, March 2017, June 2017, August 2017,

September 2017, and March 2018 brochures.

       57.     In December 2018, Commonwealth disclosed for the first time that its revenue

sharing with NFS was limited to non-Fidelity mutual funds.




                                                16
          Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 17 of 21




        D.      Revenue Sharing Commonwealth Received that Created Its Undisclosed
                Conflicts of Interest

        58.     Between July 2014 and March 2018, Commonwealth received approximately

$58.7 million in revenue sharing payments from NFS related to advisory client assets invested in

no transaction fee mutual fund share classes.

        59.     Between July 2014 and December 2018, Commonwealth received approximately

$77 million in revenue sharing payments form NFS related to advisory client assets invested in

transaction fee mutual fund share classes.

       60.     These revenue sharing amounts that Commonwealth received from NFS were

sufficient to create meaningful incentives to invest clients' assets in share classes and mutual

funds that were more expensive for clients, and more profitable for Commonwealth. Thus

Commonwealth had actual, not merely "potential," conflicts.

VI.    Commonwealth Failed to Adopt and Implement Written Policies and Procedures
       Reasonably Designed to Identify and Disclose Conflicts of Interest

       61.     Commonwealth failed to adopt and implement written policies and procedures

reasonably designed to identify material conflicts ofinterest that arose from its third-party

revenue sharing arrangements. Likewise, Commonwealth failed to adopt and implement written

policies and procedures reasonably designed to ensure that such conflicts were properly

disclosed to its advisory clients.

       62.     Since at least 2009, Commonwealth has had a Written Supervisory Procedures

manual("manual")that required it to disclose "any form of compensation," including "revenue

sharing arrangements with certain product and service providers," and stated that it was

"essential" that various departments within Commonwealth provide written notice to

Commonwealth's chief compliance officer("CCO")or his designee of any compensation not

disclosed in Commonwealth's brochure or client agreements.


                                                 17
          Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 18 of 21



        63.     Despite the manual's written requirements, however, Commonwealth's CCO did

not receive timely written notification of Commonwealth's revenue sharing with NFS,including

the 2009 amendment adding terms for transaction fee program revenue or the 2014 agreement

that materially altered the terms ofthe revenue sharing arrangement.

       64.      Further, in Commonwealth's September 2014 agreement with NFS,

Commonwealth represented that it has made and will continue to make all appropriate

disclosures to its advisory clients.

       65.      Despite the existence ofthe procedures outlined in its manual, and the explicit

representations in the September 2014 clearing agreement, Commonwealth failed to identify the

material conflicts of interest alleged in paragraphs 30 through 60 above, and failed to disclose

those conflicts to its advisory clients.

       66.      To date, Commonwealth also has not adopted a reasonably designed, and

enforced, written policy for identifying material conflicts of interest.

       67.      To date, Commonwealth has not implemented written policies and procedures

reasonably designed to prevent violations ofthe Advisers Act and its rules by ensuring the

disclosure of"any form of compensation," including the revenue sharing arrangement with NFS.

                                FIRST CLAIM FOR RELIEF
                       (Violation of Section 206(2) of the Advisers Act)

       68.      The Commission repeats and incorporates by reference the allegations in

paragraphs 1-67 ofthe Complaint as if set forth fully herein.

       69.      Commonwealth is an investment adviser defined by Section 202(a)(11) of the

Advisers Act [15 U.S.C. § 80b-2(a)(11)].

       70.      Coin~nonwealth, while acting as an investment adviser, directly or indirectly, by

use of the mails or any means or instrumentalities ofinterstate commerce, engaged in
          Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 19 of 21



transactions, practices, and courses of businesses which operated as a fraud or deceit upon clients

or prospective clients.

       71.     By reason ofthe foregoing, Coininonwealth violated, and unless enjoined there is

a reasonable likelihood that it will continue to violate, Section 206(2)ofthe Advisers Act[15

U.S.C. §§ 80b-6(2)].

                             SECOND CLAIM FOR RELIEF
      (Violation of Section 206(4)of the Advisers Act and Rule 206(4)-7 thereunder)

       72.     The Commission repeats and incorporates by reference the allegations in

paragraphs 1-71 ofthe Complaint as if set forth fully herein.

       73.     Section 206(4)of the Advisers Act[15 U.S.C. § 80b-6(4)] provides that it is

unlawful for an investment adviser to engage in an act, practice, or course of business which is

fraudulent, deceptive, or manipulative. It further states that the SEC shall issue rules to define

and prescribe means to prevent such misconduct. Rule 206(4)-7 under the Advisers Act[17

C.F.R. § 275.206(4)-7] requires, among other things, that investment advisers adopt and

implement written policies and procedures reasonably designed to prevent violations ofthe

Advisers Act and its rules. Investment advisers must also review, at least annually, the adequacy

ofthose policies and procedures and the effectiveness oftheir implementation.

       74.     Commonwealth failed to adopt and implement written policies and procedures

reasonably designed to prevent its breach offiduciary duty in failing to disclose fully and fairly

its conflicts ofinterest in receiving substantial revenue sharing from NFS.

       75.     By reason ofthe foregoing, Commonwealth has directly or indirectly violated,

and unless enjoined will likely again violate, Section 206(4)ofthe Advisers Act[15 U.S.C. §

80b-6(4)] and Rule 206(4)-7 thereunder [17 C.F.R. § 275.206(4)-7].




                                                  19
            Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 20 of 21



                                      PRAYER FOR RELIEF

        WHEREFORE,the Commission requests that this Court:

        A.      Enter a permanent injunction restraining Commonwealth, as well as its agents,

servants, employees, attorneys, and other persons in active concert or participation with it, from

directly or indirectly engaging in the conduct described above, or in conduct of similar purport

and effect, in violation of Sections 206(2)and 206(4) ofthe Advisers Act[15 U.S.C. §§ 80b-6(2)

&(4)] and Rule 206(4)-7 thereunder[17 C.F.R. § 275.206(4)-7];

        B.      Require Commonwealth to disgorge its unjust enrichment, plus prejud~nent

interest;

        C.      Order Commonwealth to pay an appropriate civil penalty pursuant to Section

209(e) ofthe Advisers Act[15 U.S.C. § 80b-9(e)];

        D.      Retain jurisdiction over this action to implement and carry out the teens of all

orders and decrees that maybe entered; and

        E.      Award such other and further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 ofthe Federal Rules of Civil Procedure, the Commission demands a

jury trial in this action of all issues so triable under the claims in this Complaint.


                                             Respectfully submitted,
                                                                       f


                                             Alfred A. Day(Mass. Bar No. 654436)
                                             Richard M. Harper II(Mass. Bar No. 634782)
                                             Robert Baker(Mass. Bar No. 654023)
                                             Naomi Sevilla(Mass. Bar No. 645277)
                                             Attorneys for Plaintiff
                                             SECURITIES AND EXCHANGE COMMISSION
                                             Boston Regional Office



                                                  20
        Case 1:19-cv-11655-MPK Document 1 Filed 08/01/19 Page 21 of 21



                                 33 Arch Street, 24th Floor
                                 Boston, MA 02110
                                (617)573-4537(Day direct)
                                (617)573-8979(Harper direct)
                                (617)573-4590(fax)
                                 Jaya@sec.gov(Day email)
                                 harperr@sec.gov (Harper email)


Dated: August 1, 2019




                                     21
